Order filed February 1, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00739-CV
                                   ____________

              COURTNEY MICHELLE GULLEDGE, Appellant

                                         V.

                            KEVIN BAILES, Appellee


                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-43880

                                    ORDER

      The notice of appeal in this case was filed December 17, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 11, 2022. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Wise, Poissant, and Wilson